Title: To Benjamin Franklin from James Short: Bill and Receipt, with notes on the Care of the Telescope, 28 July 1762
From: Short, James
To: Franklin, Benjamin


1762 July 28th
Dr. Franklin Dr. to James Short


To three new Speculums to a 2 foot reflecting
}
£ 10. 10. –


Telescope and reparations of the Brass work &c;


London 2d Aug. 1762 Received of Dr. Franklin the above Sum in full of all Demands
Jas Short
 
  [On the reverse side:]
  Endorsed: Mr Short £10. 10. 0
 
Rules given by Mr. Short to keep the Telescope in Order
1. Let the Speculums never be touch’d, or wip’d.
2. When the Tube in observing is left for any time open, let it be in a horizontal Position, that Dust may not settle either on the great or small Speculums, which would on one or the other, if the Tube be either elevated or depress’d.
It is the Dust does the Mischief as it attracts the Moisture and both corrode.
